DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating	obviousness or nonobviousness.

Claim 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being obvious over Liu (CN 203986096) in view of Tucker (US 2013/0192623) or Mironov (WO2015117704) and Brammer (US 2015/0114409) or Loebs (US 1,949,803) as evidenced by Wilson (US 2,544,206).  The examiner is using Liu (US 2017/0035109) as an English language equivalent for Liu (CN 203986096).  The examiner is also using Mironov (US 2016/0345630) as an English language equivalent for Mironov (WO2015117704).  
With respect to the limitations of claim 1, Liu teaches an aerosol-generating system (title) comprising: a liquid storage portion comprising a housing holding a liquid aerosol-forming substrate (Figs 2, 3, atomizer cartridge 201, liquid storage area 202, 0072) and a capillary medium (Fig 2, guide cloth 204, second liquid storage cotton 2011, 0083, 0090), the housing having a housing opening (Figs 2, 3, cartridge 201 having opening at both ends); and a fluid permeable heater assembly comprising an arrangement of electrically conductive filaments (0123, multiple sheet-like electric heating wires interconnected with each other are coiled) arranged to define an air impingement surface (Figs 2-4, electric heating element 203, air hole 401, 0079, 0098), the capillary medium is provided in contact with the fluid permeable heater assembly (Figs 2, 3, cotton 2011, guide cloth 204 in contact with heating element 203), the capillary medium (204, 2011) is configured to draw the liquid aerosol-forming substrate to the arrangement of electrically conductive filaments (0083).  Liu discloses the claimed invention except for the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments; the electrically conductive filaments forming a mesh.
However, Tucker discloses the heating coil 14 being alternatively shaped as a mesh (0091) is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar heater air impingement surface of Liu made from an electric heating coil/wire with the alternative heater mesh shape of Tucker for the purpose of using known alternative heater shapes.  
Additionally, Mironov discloses the electrically conductive filaments forming a mesh (Figs 3, 4, mesh shaped heater filaments 36, 0118) is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar heater air impingement surface of Liu made from an electric heating coil/wire with the alternative heater mesh shape of Mironov for the purpose of providing a known heater shape that is easily handled during manufacturing and provides for a robust construction (0011). 
Moreover, the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments is known in the art.  Brammer, for example, discloses changing the shape an atomizer heating element into a hollow truncated conical configuration (Fig 24, atomizer 1900, heating elements 1906, 0142) has the advantage of providing the heating element with a known shape that contacts a majority of the aerosol precursor composition (0143), thereby ensuring substantial vaporization of the aerosol.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar, mesh, heater air impingement surface of Liu in view of Tucker or Mironov with the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments of Brammer for the purpose of changing the shape the heating element into a known hollow truncated conical configuration that contacts a majority of the aerosol precursor composition, thereby ensuring substantial vaporization of the aerosol.
Additionally, Loebs discloses the air impingement surface being in the shape of a cone or a concave surface (Figs 1, 2, vaporizing member 10, Pg 1, Col 1), the electrically conductive filaments (Pg 1, Col 2, Lines 65-70, steel wool) defining a filament opening at an epicenter (openings in steel wool in area indicated by 15) of the cone or the concave surface, the filament opening being configured to allow airflow to pass through (openings in steel wool in area indicated by 15) the electrically conductive filaments is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar, mesh, heater air impingement surface of Liu in view of Tucker or Mironov with the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments of Loebs for the purpose of changing the shape the heating element into a known conical configuration that contacts a majority of the aerosol precursor composition, thereby ensuring substantial vaporization of the aerosol (Pg 1, Col 2, Lines 72-76).
With respect to the limitations of claim 6, 7, 8 and 11, Liu teaches the capillary medium (guide cloth 204, 0097) includes a capillary medium opening (air hole 2041, 0097) through the capillary medium (guide cloth 204, smoke passage 2012, 0097), the capillary medium opening in fluid communication with the filament opening (Figs 2-4, air hole 401, 0098); the capillary medium is of cylindrical shape (Figs 2, 3, guide cloth 204), and the capillary medium opening is a central opening (Fig 3, smoke passage 2012); the aerosol-generating system is configured such that when vapor is generated at the fluid permeable heater assembly (203), the vapor is transported by an airflow through the capillary medium opening (smoke passage 2012); the aerosol-generating system comprises a main unit  (Figs 12, 13, battery rod assembly 1303, suction end 1301, 0176) and a cartridge (Figs 12, 13, atomizer 1302, 0177) that is removably coupled to the main unit, the liquid storage portion (Figs 12, 13, cartridge 201, liquid storage area 202) and heater assembly  (Figs 12, 13, heating element 203) are provided in the cartridge and the main unit comprises a power supply (Figs 12, 13, battery rod assembly 1303, 0174).
With respect to the limitations of claim 10, modifying the heating filament of Liu in view of funnel shaped heating element of Brammer or Loeb would result in the heating filament of Liu having a funnel shape that would allow the air flow to be whirled around the air impingement surface as evidenced by Wilson (Figs 5, 6, taper portion 25, Col 2, Line 38 thru Col 3, Line 7, whirling movement) and therefore fully discloses the limitations of “wherein position and shape of the arrangement of electrically conductive filaments are dimensioned and arranged such that when an airflow is guided to the air impingement surface of the arrangement of electrically conductive filaments, the airflow is whirled around the air impingement surface”.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Liu (CN 203986096) in view of Tucker (US 2013/0192623) or Mironov (WO2015117704) and Brammer (US 2015/0114409) or Loebs (US 1,949,803) as applied to claims 1 and 6, further in view of Liu ‘478 (US 2014/0190478).
With respect to the limitations of claim 9, Liu teaches the fluid permeable heater assembly comprises a first electrically conductive contact portion and a second electrically conductive contact portion, the first electrically conductive contact portion located at an interior boundary line of the arrangement of electrically conductive filaments to the filament opening, and the second electrically conductive contact portion located at an exterior boundary line of the arrangement of electrically conductive filaments  (Fig 4, heating element 203 having two laterally extending interior and exterior contact portions).  Liu in view of Tucker or Mironov and Brammer or Loebs discloses the claimed invention except for the first electrically conductive contact portion extends through the capillary medium opening. 
However, Liu ‘478 discloses the first electrically conductive contact portion (Figs 1, 2, heating coil 13, 0036) is guided through the capillary medium opening (Figs 1, 2, hole 121, 0039) is known in the art.  Liu ‘478 teaches the electrically conductive contact portion is guided through the capillary medium opening has the advantage of forming a known configuration that allows for the electric heating coil to be sufficiently in contact with the cigar liquid (0039), thereby significantly simplifying total construction of the atomization device (0024).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the heating assembly of Liu in view of Tucker or Mironov and Brammer or Loebs having a first and second electrically conductive contact portion with the first electrically conductive contact portion is guided through the capillary medium opening of Liu ‘478 for the purpose of forming a known configuration that allows for the electric heating coil to be sufficiently in contact with the cigar liquid, thereby significantly simplifying total construction of the atomization device.

Claims 12, 17 and 18 are rejected under 35 U.S.C. 103 as being obvious over Liu (CN 203986096) in view of Tucker (US 2013/0192623) or Mironov (WO2015117704), Brammer (US 2015/0114409) or Loebs (US 1,949,803) and Weigensberg (US 2014/0166029) as evidenced by Wilson (US 2,544,206).  The examiner is using Liu (US 2017/0035109) as an English language equivalent for Liu (CN 203986096).  The examiner is also using Mironov (US 2016/0345630) as an English language equivalent for Mironov (WO2015117704).  
With respect to the limitations of claim 12, Liu teaches a fluid permeable heater  assembly comprising: an arrangement of electrically conductive filaments (0123, multiple sheet-like electric heating wires interconnected with each other are coiled) arranged to define an air impingement surface (Figs 2-4, electric heating element 203, air hole 401, 0079, 0098), the arrangement of electrically conductive filaments defining a filament opening (Figs 4, 5, air hole 401) allowing airflow to pass through.  Liu discloses the claimed invention except for the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments; the electrically conductive filaments forming a mesh, the filament opening having an area at least five times larger than an area of an interstice between filaments of the arrangement of electrically conductive filaments forming the mesh.
However, Tucker discloses the heating coil 14 being alternatively shaped as a mesh (0091) is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar heater air impingement surface of Liu made from an electric heating coil/wire with the alternative heater mesh shape of Tucker for the purpose of using known alternative heater shapes.  
Additionally, Mironov discloses the electrically conductive filaments forming a mesh (Figs 3, 4, mesh shaped heater filaments 36, 0118) is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar heater air impingement surface of Liu made from an electric heating coil/wire with the alternative heater mesh shape of Mironov for the purpose of providing a known heater shape that is easily handled during manufacturing and provides for a robust construction (0011). 
Moreover, the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments is known in the art.  Brammer, for example, discloses changing the shape an atomizer heating element into a hollow truncated conical configuration (Fig 24, atomizer 1900, heating elements 1906, 0142) has the advantage of providing the heating element with a known shape that contacts a majority of the aerosol precursor composition (0143), thereby ensuring substantial vaporization of the aerosol.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar, mesh, heater air impingement surface of Liu in view of Tucker or Mironov with the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments of Brammer for the purpose of changing the shape the heating element into a known hollow truncated conical configuration that contacts a majority of the aerosol precursor composition, thereby ensuring substantial vaporization of the aerosol.
Additionally, Loebs discloses the air impingement surface being in the shape of a cone or a concave surface (Figs 1, 2, vaporizing member 10, Pg 1, Col 1), the electrically conductive filaments (Pg 1, Col 2, Lines 65-70, steel wool) defining a filament opening at an epicenter (openings in steel wool in area indicated by 15) of the cone or the concave surface, the filament opening being configured to allow airflow to pass through (openings in steel wool in area indicated by 15) the electrically conductive filaments is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar, mesh, heater air impingement surface of Liu in view of Tucker or Mironov with the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments of Loebs for the purpose of changing the shape the heating element into a known conical configuration that contacts a majority of the aerosol precursor composition, thereby ensuring substantial vaporization of the aerosol (Pg 1, Col 2, Lines 72-76).
Furthermore, Weigensberg discloses an air hole opening size of 2-3 mm (0039) is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar mesh heater of Liu in view of Tucker or Mironov and Brammer or Loebs having an air hole opening silent to the opening size with the air hole opening size of 2-3 mm of Weigensberg for the purpose of known air hole opening size that minimizes drag to air flow (0039).
It is interpreted that the filament airflow opening of Liu in view of Tucker or Mironov and Weigensberg is 2-3 mm and the area of an interstice between filaments is 0.0016 mm2 (as evidenced by Leung, 0021 and Bopp Wire 40/25, 40/23 where the width of the aperture is 40 microns).  The opening of 2-3 mm is at least 5 times larger than the area of an interstice of 0.0016 mm2.
With respect to the limitations of claim 18, Liu teaches the fluid permeable heater assembly comprises a first electrically conductive contact portion located at an interior boundary line of the arrangement of electrically conductive filaments to the filament opening and a second electrically conductive contact portion located at an exterior boundary line of the arrangement of electrically conductive filaments (Fig 4, heating element 203 having two laterally extending interior and exterior contact portions).
With respect to the limitations of claim 17, modifying the heating filament of Liu in view of funnel shaped heating element of Brammer or Loeb would result in the heating filament of Liu having a funnel shape that would allow the air flow to be whirled around the air impingement surface as evidenced by Wilson (Figs 5, 6, taper portion 25, Col 2, Line 38 thru Col 3, Line 7, whirling movement) and therefore fully discloses the limitations of “wherein a shape of the arrangement of electrically conductive filaments is dimensioned and arranged such that when an airflow is guided to the air impingement surface of the arrangement of electrically conductive filaments, the airflow is whirled around the air impingement surface”.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Liu (CN 203986096) in view of Tucker (US 2013/0192623) or Mironov (WO2015117704) and Brammer (US 2015/0114409) or Loebs (US 1,949,803) as applied to claim 1, further in view of Leung (US 2015/0335074).
With respect to the limitations of claim 19, Liu in view of Tucker or Mironov and Brammer or Loebs discloses the claimed invention except for the mesh having between 160 and 600 filaments per inch.  However, Leung discloses the mesh having between 160 and 600 filaments per inch (0021, the finest mesh material Bopp stainless steel wire cloth having a 400 threads /inch may be used to ensure fast and even heating of the e-liquid) is known in the art.  It would have been obvious for one having ordinary skill in the art before effective filing date of the invention to adapt the nonplanar mesh heater of Liu in view of Tucker or Mironov and Brammer or Loebs silent to the mesh size with the mesh having between 160 and 600 filaments per inch of Leung for the purpose of using a known mesh configuration that ensure fast and even heating of the e-liquid (0021).

Response to Amendments
Claims 1, 6 and 12 are amended.
Claims 2-5 and 13-16 are cancelled.
Claim 19 is new.
Claims 1, 6-12 and 17-19 are pending.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
The applicant has argued on pages 6-9 about claims 1, 6-12 and 17-19 that the combination of Liu, Tucker, Mironov and Leung or Liu, Tucker, Mironov, Leung and Weigensberg fails to disclose the amended claim limitations of 1 and 12 directed to “the air impingement surface being in the shape of a cone or a concave surface, the electrically conductive filaments defining a filament opening at an epicenter of the cone or the concave surface, the filament opening being configured to allow airflow to pass through the electrically conductive filaments”, the examiner respectfully disagrees.  Brammer or Loebs has been added to show that the amended claim limitations are known in the art as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/19/2022